DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Amendment filed 10/28/2021 has been entered. Claims 1-23 are pending. Amendments to the claims have overcome the objections as previously set forth.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 4-6, and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Matsumura et al., (US20170092921A1, cited on IDS dated 11/08/2019) hereinafter Matsumura in view of Sohn et al., (US20160372780A1) hereinafter Sohn.
Regarding Claim 1, Matsumura discloses a lithium battery structure (Matsumura [0012]) comprising:
a first battery unit “300” (Matsumura [0024]), wherein each of the battery units including a first current collector “210” (Matsumura [0021]), a first active material layer “214” (Matsumura [0021]), since the plated lithium is the anode (Matsumura [0012]), and a second active material layer cathode “112” (Matsumura [0019]) and a second current collector “110” (Matsumura [0024]), wherein the first current collector “210” comprises:
a copper foam substrate (Matsumura [0019]) reading on a conductive substrate, having a first surface “202” (Matsumura [0019], Fig. 2A), a second surface opposite and parallel to the first surface 
and an electrically insulating layer “212” (Matsumura [0019]), reading on an isolation layer, disposed on the first surface of the conductive substrate “210” (Matsumura [0019], Fig. 2B, please note copper foam “210” is incorrectly labeled “212” in Fig. 2B), and essentially covering completely the first surface and sidewalls of the through holes and extending to cover parts of the second surface (Matsumura Fig. 2B, isolation layer “212” extends down the sides into the through holes of the foam),
 wherein the first active material layer “214” (Matsumura [0020]) disposed on an uncovered area of the second surface (Matsumura Fig. 2C “214”), and the second active material layer “112” and the second corrector collector “110” are sequentially disposed on the first surface of the conductive substrate “210” covered completely by the isolation layer “212” (Matsumura Fig. 3, since cathode active material layer “112” and cathode current collector “110” are layered on the anode layer, illustrated in Fig. 3 as “314”, and isolation layer “312”). 
Matsumura further discloses an embodiment with an additional cathode “412” stacked with the first battery unit separated by a separator “410” (Matsumura [0028], Fig. 4) face to face with the anode active material with a separator “410” disposed between, reading on an ion guiding layer, since it allows ions to flow (Matsumura [0036]). 
However, Matsumura does not explicitly disclose wherein the second battery unit comprises all the same structure as the first as it is just half a unit cell; and a packaging structure, disposed between the second current collectors of the first and the second battery units to package the first and the second battery units. 
In a similar field of endeavor as it pertains to a battery stack (Sohn [0011]) Sohn teaches a stack of battery cell units U1, U2 (Sohn [0054], Fig. 1, Fig. 6) each comprising a negative electrode “30” and a positive electrode “20” with a separator “10” therebetween (Sohn [0054]), where the first and second 
It would have been obvious to one having ordinary skill in the art at the time of filing to modify the battery unit of Matsumura to include a second cell unit having the same components as the first, and arranged face to face with a separator acting as an ion guiding layer between as taught by Sohn in order to ensure a high energy density battery.  
Regarding Claim 4, Matsumura discloses all of the claim limitations as set forth above. Matsumura further discloses the separator “410” between units (Matsumura [0028], Fig. 4) but is silent regarding thickness. 
Sohn further teaches a similar separator between batteries that is in a range of 8 to 30 µm (Sohn [0102]), falling within the claimed range of 5-100 micrometers such that the distance between the first active material layers of the first and second battery units is between 5-100 micrometers. 
Regarding Claim 5, Matsumura discloses all of the claim limitations as set forth above. Matsumura further discloses the ion guiding layer, separator “410” (Matsumura [0028]) comprising an electrolyte (Matsumura [0019]), reading on a ion transmission material, and a base material, such as a microporous polymer (Matsumura [0016]) capable of impregnating the ion transmission material since it is porous and able to transport ions (Matsumura [0016]).
Regarding Claim 6
Regarding Claim 11, Matsumura discloses all of the claim limitations as set forth above. Matsumura further discloses wherein the battery units each include a separator “114” (Matsumura [0018]) and the separator “114” is disposed between the second active material layer “112” (Matsumura [0019]) and the first current collector “210” (Matsumura [0021] see Fig. 3, separator “114” is between second active material “112” and anode current collector).
Regarding Claim 12, Matsumura discloses all of the claim limitations as set forth above. Matsumura further discloses wherein the ion guiding material is essentially only made of an ion transmission material since it is an electrolyte (Matsumura [0019]).

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Matsumura (US20170092921A1) in view of Sohn (US20160372780A1), as applied to Claim 1 above, and further in view of Arnold et al., (WO2016010600A1) hereinafter Arnold.
Regarding Claims 2 and 3, Matsumura discloses all of the claim limitations as set forth above. Matsumura discloses an isolation layer but is silent regarding the material it is made out of. Matsumura teaches that the isolation layer can prevent dendrite growth (Matsumura [0019]) that can occur in lithium metal anodes (Matsumura [0018]). Dendrites are to be avoided since they can cause short circuiting between electrodes (Matsumura [0018]).
In a similar field of endeavor as it pertains to electrically insulation isolation layers (Arnold [013]) for batteries (Arnold [003]) for protecting against dendrite growth (Arnold [007]), Arnold teaches a composite insulating layer of insulation ceramic and insulation polymer (Arnold [020]), where the polymer is selected from several suitable insulating polymers including epoxy, silicone, polyurethane (Arnold [020]) all of which read on Claim 3.  
It would have been obvious to one having ordinary skill in the art at the time of filing to modify the isolation layer of Matsumura to include an insulating polymer such as epoxy, silicone, or .  

Claims 7-9, 13-15, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Matsumura (US20170092921A1) in view of Sohn (US20160372780A1), as applied to Claims 5, 6, and 12 above, and further in view of Lee (US20160013515A1) hereinafter Lee.
Regarding Claim 7, Matsumura discloses all of the claim limitations as set forth above. Matsumura does not specify details about the separator base material.
In a similar field of endeavor as it pertains to composite separators and electrolytes for lithium batteries (Lee [0010]), Lee teaches typical separators, such as the one used in Matsumura, are made of a fibrous polymer base material and can be a porous nonwoven fabric (Lee [0132]). Lee teaches this allows for transmission of ions while separating the positive and negative electrodes (Lee [0132]). 
It would have been obvious to one having ordinary skill in the art at the time of filing to modify the polymer separator of Matsumura to include porous polymer fibers as taught by Lee in order to transport ions while still separating the electrodes in order for the battery to properly work.  
Regarding Claim 8, Matsumura discloses all of the claim limitations as set forth above. Matsumura further discloses wherein the ion transmission material is an electrolyte (Matsumura [0019]), but does not specify what type of electrolyte it is. 
In a similar field of endeavor as it pertains to composite separators and electrolytes for lithium batteries (Lee [0010]), Lee teaches suitable electrolytes that may include an electrolytic solution (Lee [0133]), which is an example of a liquid electrolyte, or a gel electrolyte (Lee [0138]). 
It would have been obvious to one having ordinary skill in the art at the time of filing to modify the electrolyte of Matsumura to include a suitable electrolyte material such as a liquid electrolyte or a 
Regarding Claim 9, Matsumura discloses all of the claim limitations as set forth above. Matsumura discloses the ion transmission material is an electrolyte (Matsumura [0019]) but is silent regarding details of the electrolyte.
In a similar field of endeavor as it pertains to electrolytes for lithium batteries (Lee [0010]), Lee teaches an electrolyte (Lee [0014]), same as the ion transmission material, comprising a polymer (Lee [0015]) forming an electrolyte layer interposed between the positive and negative electrodes (Lee [0029]), reading on an adjusting material for contact surfaces, and a dissociable lithium salt (Lee [0064]), and the adjusting material mainly composed of a polymer substrate (Lee [0060]) capable of transmitting metallic ions inside the material, since it is ion conductive (Lee [0064]), and an ionic liquid additive (Lee [0083]) capable of dissociating the lithium salt, since it improves ion mobility (Lee [0084]), such as bis(trifluoromethylsulfonyl)imide (Lee [0083]), which is necessarily also being served as a plasticizer, since the instant specification notes the same ionic liquid bis(trifluoromethylsulfonyl)imide (pg. 14 lines 17) as a plasticizer (pg. 14 lines 9-21). Lee teaches the electrolyte provides high ion conductivity and excellent mechanical properties (Lee [0012]).
It would have been obvious to one having ordinary skill in the art at the time of filing to modify the general electrolyte of Matsumura to include a composite electrolyte comprising a polymer substrate adjusting material, a lithium salt, and an additive material as taught by Lee in order to provide an electrolyte having excellent ion conductivity and mechanical properties.   
Regarding Claim 13
In a similar field of endeavor as it pertains to electrolytes for lithium batteries (Lee [0010]), Lee teaches an electrolyte (Lee [0014]), same as the ion transmission material, comprising an inorganic solid electrolyte particles (Lee [0018]). Lee teaches the electrolyte provides high ion conductivity and excellent mechanical properties (Lee [0012]).
It would have been obvious to one having ordinary skill in the art at the time of filing to modify the general electrolyte of Matsumura to include a composite electrolyte comprising a solid inorganic electrolyte particles as taught by Lee in order to provide an electrolyte having excellent ion conductivity and mechanical properties.   
Regarding Claim 14, Matsumura discloses all of the claim limitations as set forth above. Matsumura further discloses wherein the ion transmission material is an electrolyte (Matsumura [0019]), but does not specify what type of electrolyte it is. 
Lee further teaches the suitable composite electrolyte includes an electrolytic solution (Lee [0139]), which is an example of a liquid electrolyte, or a gel electrolyte (Lee [0138]). Lee further teaches that these are all suitable for providing ion conductivity (Lee [0306]).
It would have been obvious to one having ordinary skill in the art at the time of filing to select an appropriate electrolytic solution such as a liquid electrolyte or a gel electrolyte as taught by Lee in order to provide suitable ion conductivity. 
Regarding Claim 15, Matsumura discloses all of the claim limitations as set forth above. Matsumura discloses the ion transmission material is an electrolyte (Matsumura [0019]) but is silent regarding details of the electrolyte.
Lee further teaches the electrolyte (Lee [0014]), comprises a polymer (Lee [0015]) forming an electrolyte layer interposed between the positive and negative electrodes (Lee [0029]), reading on an adjusting material for contact surfaces, and the adjusting material mainly composed of a polymer substrate (Lee [0060]) capable of transmitting metallic ions inside the material, since it is ion conductive 
It would have been obvious to one having ordinary skill in the art at the time of filing to modify the general electrolyte of Matsumura to include a composite electrolyte comprising a polymer substrate adjusting material, a lithium salt, and an additive material as taught by Lee in order to provide an electrolyte having excellent ion conductivity and mechanical properties.   
Regarding Claim 17, Matsumura discloses all of the claim limitations as set forth above. Matsumura discloses the ion transmission material is an electrolyte (Matsumura [0019]) but is silent regarding details of the electrolyte. 
Lee further teaches wherein the electrolyte further includes a lithium salt (Lee [0064]) which is an example of an ion supply. 
Regarding Claim 18, Matsumura discloses all of the claim limitations as set forth above. Matsumura discloses the ion transmission material is an electrolyte (Matsumura [0019]) but is silent regarding details of the electrolyte.
Lee further teaches the electrolyte (Lee [0014]), comprises a polymer (Lee [0015]) forming an electrolyte layer interposed between the positive and negative electrodes (Lee [0029]), reading on an adjusting material for contact surfaces, and a dissociable lithium salt (Lee [0064]), and the adjusting material mainly composed of a polymer substrate (Lee [0060]) capable of transmitting metallic ions inside the material, since it is ion conductive (Lee [0064]), and an ionic liquid additive (Lee [0083]) capable of dissociating a lithium salt, since it improves ion mobility (Lee [0084]), such as bis(trifluoromethylsulfonyl)imide (Lee [0083]), which is necessarily also being served as a plasticizer, 
It would have been obvious to one having ordinary skill in the art at the time of filing to modify the general electrolyte of Matsumura to include a composite electrolyte comprising a polymer substrate adjusting material, a lithium salt, and an additive material as taught by Lee in order to provide an electrolyte having excellent ion conductivity and mechanical properties.   

Claims 10, 16, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Matsumura (US20170092921A1) in view of Sohn (US20160372780A1) and Lee (US20160013515A1), as applied to Claim 9, 15, and 18 above respectively, and further in view of Bertin et al., (US20100221614A1) hereinafter Bertin.
Regarding Claim 10, Matsumura discloses all of the claim limitations as set forth above. Matsumura is silent regarding specifics of the electrolyte, which includes the adjusting material. Lee teaches the polymer electrolyte substrate comprises a base material of ion conductive polyethylene oxide (PEO) (Lee [0078]), and may also include a block of polystyrene (PS) (Lee [0079]).
In a similar field of endeavor as it pertains to polymer electrolytes (Bertin [0001]), Bertin teaches a copolymer electrolyte similar to the one of Lee, which includes a PEO (Bertin [0052]) and a polystyrene (Bertin [0052]) in the copolymer in order to inhibit crystallization of the PEO (Bertin [0140]), reading on a crystallization inhibition material. Bertin further teaches that this allows to adjust the melting point of the polymer by increasing the lengths of polystyrene (Bertin [0140]).
It would have been obvious to one having ordinary skill in the art at the time of filing to include polystyrene as a copolymer in the polymer material of Lee as taught by Bertin in order to inhibit crystallinity in the polymer, enabling more control over the melting temperature. 
Regarding Claim 16 and 19, Matsumura discloses all of the claim limitations as set forth above. Matsumura is silent regarding specifics of the electrolyte, which includes the adjusting material. Lee teaches the polymer electrolyte substrate comprises a base material of ion conductive polyethylene oxide (PEO) (Lee [0078]), and may also include a block of polystyrene (PS) (Lee [0079]).
In a similar field of endeavor as it pertains to polymer electrolytes (Bertin [0001]), Bertin teaches a copolymer electrolyte similar to the one of Lee, which includes a PEO (Bertin [0052]) and a polystyrene (Bertin [0052]) in the copolymer in order to inhibit crystallization of the PEO (Bertin [0140]), reading on a crystallization inhibition material. Bertin further teaches that this allows to adjust the melting point of the polymer by increasing the lengths of polystyrene (Bertin [0140]).
It would have been obvious to one having ordinary skill in the art at the time of filing to include polystyrene as a copolymer in the polymer material of Lee as taught by Bertin in order to inhibit crystallinity in the polymer, enabling more control over the melting temperature. 

Claims 20 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Matsumura et al., (US20170092921A1, cited on IDS dated 11/08/2019) hereinafter Matsumura.
Regarding Claim 20, Matsumura discloses an electrode layer “210” (Matsumura [0021]) of a lithium battery structure (Matsumura [0012]): comprising a copper foam substrate (Matsumura [0019]) reading on a conductive substrate, having a first surface “202” (Matsumura [0019], Fig. 2A), a second surface opposite and parallel to the first surface (Matsumura [0019], Figs. 2A-2C) and a plurality of through holes extended from the first surface to the second surface (Matsumura [0019]), and an electrically insulating layer “212” (Matsumura [0019]), reading on an isolation layer, disposed on the first surface of the conductive substrate “210” (Matsumura [0019], Fig. 2B, please note copper foam “210” is incorrectly labeled “212” in Fig. 2B), and essentially covering completely the first surface and sidewalls of the through holes and extending to cover parts of the second surface (Matsumura Fig. 2B, 
Regarding Claim 23, Matsumura discloses all of the claim limitations as set forth above. Matsumura further discloses wherein the active material layer “214” is a lithium metal (Matsumura [0020]).

Claims 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Matsumura (US20170092921A1), as applied to Claim 20 above, and further in view of Arnold et al., (WO2016010600A1) hereinafter Arnold.
Regarding Claims 21-22, Matsumura discloses all of the claim limitations as set forth above. Matsumura further discloses an isolation layer but is silent regarding the material it is made out of. Matsumura teaches that the isolation layer can prevent dendrite growth (Matsumura [0019]) that can occur in lithium metal anodes (Matsumura [0018]). Dendrites are to be avoided since they can cause short circuiting between electrodes (Matsumura [0018]).
In a similar field of endeavor as it pertains to electrically insulation isolation layers (Arnold [013]) for batteries (Arnold [003]) for protecting against dendrite growth (Arnold [007]), Arnold teaches a composite insulating layer of insulation ceramic and insulation polymer (Arnold [020]), where the polymer is selected from several suitable insulating polymers including epoxy, silicone, polyurethane (Arnold [020]) all of which read on Claim 22.  
It would have been obvious to one having ordinary skill in the art at the time of filing to modify the isolation layer of Matsumura to include an insulating polymer such as epoxy, silicone, or polyurethane as taught by Arnold in order to provide a suitable insulating layer that protects against dendrites, thus improving safety.  
Response to Arguments
Applicant's arguments filed 10/28/2021 have been fully considered but they are not persuasive. 
The applicant argues that the teachings of Sohn and Matsumura do not result in the claimed arrangement. 
The Examiner submits that the teaching isn’t to reconstruct Matsumura to be identical to the arrangement of Sohn, rather, the proposed modification is that Sohn teaches that you can have multiple active material layers each facing towards each other in a single battery, such as the embodiment illustrated in Sohn Fig. 6, which illustrates negative electrodes “30” of each unit cell “u1”, “u2” essentially facing each other, with separator “10” disposed between, the separator “10” synonymous to the ion guiding layer of Matsumura since it is able to transport ions (Sohn [0102]). Likewise, since Matsumura includes a metal mesh current collector “210” with lithium metal “214” as the active material, there is no need to add an additional current collector (e.g. “32”, “22” of Sohn). Rather, it is suggested that two of Matsumura’s layers can be arranged on top of each other. 
In response to applicant's argument, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
Applicant argues that the separator “10” of Sohn is not equivalent to the claimed ion guiding layer. 
However it is not clear from the claim language how an ion guiding layer is structurally different from a separator, since the separator is able to transport ions through it. Further, it is noted that there is an ion guiding separator “410” between each side of the unit cell, such that the electrolyte can flow from either direction. However, in the proposed modification wherein each unit cell has its own current 
Applicant argues that the packaging of Sohn is not disposed between the second current collectors of the first and the second battery units. This argument is not persuasive because Sohn teaches wherein the components are packaged in a case (Sohn [0103]) including a 3D current collecting structure “40” (Sohn [0070]) disposed between the second current collectors “22” of the first and second battery units “u1, “u2” (Sohn Fig. 6), reading on a packaging structure, since it separates and packages each unit cell from each other, to package the first and second battery units u1, u2 (Sohn Fig. 6), where the 3D collector layers in between each battery unit act as packaging structures to separate each battery unit as claimed. It is noted that while the packaging structure envisaged in the specification and drawings is different from that of the prior art, the broad claim language does not support or clarify a structural and patentable difference. 
Applicant's arguments filed 10/28/2021 regarding claim 20 have been fully considered but they are not persuasive. 
Applicant argues that the prior art does not properly disclose the conductive substrate having a first surface, a second surface opposite and parallel to the first surface, and an isolation layer disposed on the first surface of the conductive substrate and essentially covering completely the first surface and sidewalls of the through holes and extending to cover parts of the second surface, since in the copper foam of Matsumura, it is not clear what is considered the first surface, the second surface, and the sidewalls of the through holes. 
The Examiner submits that while the conductive layer of Matsumura does not exactly match the embodiment illustrated in the instant figures, it is taken a first surface (that is, top half surface) upon which the isolation layer is coated, and the second surface opposite the first surface (that is, bottom half surface), and the prior art copper foam necessarily has through holes due to its porous nature. Further, .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kirsten Tysl whose telephone number is (571)272-6979. The examiner can normally be reached Monday - Friday 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on (571)272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/KIRSTEN B TYSL/Examiner, Art Unit 1722                                                                                                                                                                                                        
/WILLIAM E MCCLAIN/Primary Examiner, Art Unit 1721